Citation Nr: 0925284	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-34 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to March 5, 2005 for 
service connection for recurrent dislocation, left shoulder, 
postoperative left scapularis tenodesis (non-dominant).  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from February 1959 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for recurrent 
dislocation, left shoulder, postoperative left scapularis 
tenodesis (non-dominant), and assigned an effective date for 
service connection of March 7, 2005.  The Veteran appealed 
the issue of entitlement to an earlier effective date for 
service connection, and in January 2006, the RO granted the 
claim to the extent that it assigned an effective date of 
March 5, 2005.  

In April 2007, the Veteran indicated that he desired a 
hearing before a Traveling Veterans Law Judge.  However, in a 
statement received by the RO in April 2009, the Veteran 
stated that he wished to withdraw his request for a hearing.  
See 38 C.F.R. § 20.702(e) (2009).  Accordingly, the Board 
will proceed without further delay.  


FINDING OF FACT

On March 5, 2005, and no earlier, the Veteran submitted a 
claim for service connection for a left shoulder disability.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 5, 2005, 
for the grant of service connection for recurrent 
dislocation, left shoulder, postoperative left scapularis 
tenodesis (non-dominant), have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran argues that he is entitled to an effective date 
prior to March 5, 2005, for service connection for recurrent 
dislocation, left shoulder, postoperative left scapularis 
tenodesis (non-dominant).  In his notice of disagreement, 
received in November 2005, the Veteran asserted that the 
correct effective date should be November 25, 1960, i.e., the 
date that he injured his left shoulder.  He has further 
stated that his left shoulder has been painful and caused a 
lack of sleep.  See Veteran's letter, received in July 2006.  

In May 2005, the RO granted service connection for recurrent 
dislocation, left shoulder, postoperative left scapularis 
tenodesis (non-dominant), and assigned an effective date for 
service connection of March 7, 2005.  The Veteran appealed 
the issue of entitlement to an earlier effective date for 
service connection, and in January 2006, the RO granted the 
claim to the limited extent that it assigned an effective 
date of March 5, 2005.  However, since this grant did not 
constitute a full grant of the benefit sought, the earlier 
effective date issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

The claims file includes a VA Form 21-526 ("Veteran's 
Application for Compensation and/or Pension"), which does 
not bear a date stamp, but which appears to have been filed 
electronically, and which notes that the "submission date" 
is March 5, 2005.  The bottom of this form notes a date of 
March 7, 2005, the significance of which is not entirely 
clear.  

In any event, a review of the claims folder does not show 
that any communication was received from the Veteran prior to 
March 5, 2005 which may be construed as indicating an intent 
to seek or apply for service connection for a left shoulder 
disability.  Given the foregoing, the earliest possible 
effective date for the grant of service connection for the 
Veteran's left shoulder disability is March 5, 2005.  See 38 
C.F.R. § 3.400 (2008).  

In summary, the pertinent and undisputed facts in this case 
are that there is no evidence to show that a claim for 
service connection claim for a left shoulder disability was 
received prior to March 5, 2005.  Under the law, the earliest 
possible effective date, and the appropriate effective date, 
is March 5, 2005, which appears to be the date of receipt of 
the claim for service connection for a left shoulder 
disability.  The Court has held that where the law not the 
evidence is dispositive, the Board should deny an appeal 
because of an absence of a legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Veteran has failed to allege facts which meet 
the criteria in the law or regulations, and his claim must be 
denied.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  The fact that the veteran 
had this disability prior to the claim is irrelevant.  The 
record does not include any communication from the veteran or 
his representative received prior to claim that may 
reasonably be construed as an indication he was seeking 
service connection for this disability.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists 
that such assistance will aid in substantiating the claim.  

In this case, in December 2005, the Veteran was provided with 
VCAA notice.  However, and in any event, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  In addition, a 
veteran claiming entitlement to an earlier effective date is 
not prejudiced by failure to provide a VCAA notice if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (per curium); 
VAOPGCPREC 5-2004; see also Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001) (VCAA had no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter).  

In this case, the Veteran does not assert, and there is no 
evidence to show, that he filed an application for service 
connection for a left shoulder disability prior to the 
current effective date, and there is no dispute as to the 
underlying facts.  In such a case, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  The Board therefore concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

ORDER

The appeal is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


